Case 4:18-cr-00008-TWP-VTW Document 59 Filed 05/10/21 Page 1 of 9 PageID #: 226




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA



  UNITED STATES OF AMERICA                                Case No. 4:18-cr-08-TWP-VTW-01

                                                          ORDER       ON     MOTION FOR
  v.                                                      SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)
  MICHAEL CUNDIFF                                         (COMPASSIONATE RELEASE)




        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

 in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

 in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


 IT IS ORDERED that the motion is:


 ☒ DENIED.


 ☐ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.
Case 4:18-cr-00008-TWP-VTW Document 59 Filed 05/10/21 Page 2 of 9 PageID #: 227




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 4:18-cr-00008-TWP-VTW
                                                     )
 MICHAEL CUNDIFF,                                    )
                                                     )
                              Defendant.             )

            ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

        Defendant Michael Cundiff ("Mr. Cundiff") has filed a motion seeking compassionate

 release under § 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A).

 (Dkt. 58.) Mr. Cundiff seeks immediate release from incarceration if he were to contract the

 coronavirus. For the reasons explained below, his motion is denied.

                                       I.   BACKGROUND

        In 2018, Mr. Cundiff pled guilty to one count of possession of child pornography, in

 violation of 18 U.S.C. § 2252(a)(4)(B). (Dkt. 37, 38.) At his change of plea hearing, Mr. Cundiff

 stipulated to the following factual basis. Law enforcement officials executed a search warrant at

 Mr. Cundiff's home after receiving multiple tips that usernames registered to his IP address were

 uploading child pornography images. During an interview, he admitted to uploading five sexually

 explicit images of prepubescent children, including images of children being sexually abused.

 (Dkt. 20 at 10-13.) The Bureau of Prisons ("BOP") lists Mr. Cundiff's anticipated release date

 (with good-conduct time included) as October 6, 2028.

        Mr. Cundiff is 38 years old. He is currently incarcerated at United States Penitentiary in

 Marion, Illinois ("USP Marion"). As of May 5, 2021, the BOP reports that no inmates or staff



                                                 2
Case 4:18-cr-00008-TWP-VTW Document 59 Filed 05/10/21 Page 3 of 9 PageID #: 228




 members at USP Marion have active cases of COVID-19; it also reports that 755 inmates at USP

 Marion have recovered from COVID-19 and that 2 inmates at USP Marion have died from the

 virus. https://www.bop.gov/coronavirus/ (last visited May 5, 2021). The BOP also reports that

 716 inmates and 139 staff members at USP Marion have been fully inoculated against COVID-19.

 Id.

        In January 2021, Mr. Cundiff filed a pro se motion for compassionate release. (Dkt. 58.)

 Upon review of the motion, the Court concluded that it could resolve this matter without a response

 from the Government. Thus, the motion is now ripe for decision.

                                      II.     DISCUSSION

         Mr. Cundiff seeks immediate release based on "extraordinary and compelling reasons" as

 set forth in 18 U.S.C. § 3582(c)(1)(A)(i). (Dkt. 58.) Specifically, he contends that his underlying

 medical conditions (hypertension, hypothyroidism, and obesity), make him more susceptible to

 severe complications from COVID-19, combined with the BOP's inability to control COVID-19

 outbreaks in their facilities establish extraordinary and compelling reasons to reduce his sentence

 to time served. Id. Mr. Cundiff further asserts two other extraordinary and compelling reasons

 warranting release: his desire to help care for his minor children so they do not need to go to

 daycare and his desire to help run errands for his father so he is not unnecessarily exposed to

 COVID-19. Id.

        The general rule is that sentences imposed in federal criminal cases are final and may not

 be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

 upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

 § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the BOP could file a motion

 for a reduction based on "extraordinary and compelling reasons." Now, a defendant is also



                                                 3
Case 4:18-cr-00008-TWP-VTW Document 59 Filed 05/10/21 Page 4 of 9 PageID #: 229




 permitted to file such a motion after exhausting administrative remedies. See First Step Act of

 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The amended version of the statute states:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
        may impose a term of probation or supervised release with or without conditions
        that does not exceed the unserved portion of the original term of imprisonment),
        after considering the factors set forth in section 3553(a) to the extent that they are
        applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction;
               or

               (ii) the defendant is at least 70 years of age, has served at least 30
               years in prison, pursuant to a sentence imposed under section
               3559(c), for the offense or offenses for which the defendant is
               currently imprisoned, and a determination has been made by the
               Director of the Bureau of Prisons that the defendant is not a danger
               to the safety of any other person or the community, as provided
               under section 3142(g);

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).

        Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

 and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

 defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

 passage of the First Step Act, the Sentencing Commission promulgated a policy statement

 regarding compassionate release under § 3582(c) contained in United States Sentencing Guidelines

 ("U.S.S.G.") § 1B1.13 and the accompanying Application Notes.




                                                  4
Case 4:18-cr-00008-TWP-VTW Document 59 Filed 05/10/21 Page 5 of 9 PageID #: 230




        Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

 compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

 this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

 to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

 U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

 the extent they are applicable." U.S.S.G. § 1B1.13.

        As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

 identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

 illness diagnoses or serious conditions from which a defendant is unlikely to recover and which

 "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

 decline where a defendant is over 65 years old and has served at least ten years or 75% of his

 sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

 caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

 registered partner when the defendant would be the only available caregiver for the spouse or

 registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a

 catchall provision for "extraordinary and compelling reason[s] other than, or in combination with,

 the reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the

 Bureau of Prisons." Id., Application Note 1(D).

        The policy statement in § 1B1.13 addresses only motions from the Director of the

 BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

 the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

 Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

 Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by



                                                   5
Case 4:18-cr-00008-TWP-VTW Document 59 Filed 05/10/21 Page 6 of 9 PageID #: 231




 prisoners. United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence

 of an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

 "consistent with the applicable policy statements issued by the Sentencing Commission" does not

 curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

 § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

 the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

 analysis substantial weight (if he has provided such an analysis), even though those views are not

 controlling. Id.

         Accordingly, the Court evaluates motions brought under the "extraordinary and

 compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

 § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

 reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

 of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

 applicable sentencing factors in § 3553(a) favor granting the motion.

         Mr. Cundiff first argues that he establishes extraordinary and compelling reasons justifying

 his release because his father is at high-risk for complications if he were to contract COVID-19,

 and if released, Mr. Cundiff can help his father to limit his exposure by running errands for him.

 Mr. Cundiff further states that his wife is a nurse, and they have two young children who go to

 daycare while she is at work. If he is released, Mr. Cundiff would be available to watch the

 children instead of daycare, thereby limiting their risk of exposure to COVID-19. Neither of these

 circumstances establish extraordinary and compelling reasons justifying compassionate release.

 While it is admirable that Mr. Cundiff wishes to help with the care of his children while his wife

 is at work, parents everywhere have been faced with hard decisions regarding childcare throughout



                                                  6
Case 4:18-cr-00008-TWP-VTW Document 59 Filed 05/10/21 Page 7 of 9 PageID #: 232




 this pandemic. It is clear that there is already available and appropriate childcare for Mr. Cundiff's

 children in the form of daycare, and his help, while beneficial, is not needed. Similarly, with

 regards to his father, many inmates have family members whom they might like to support;

 however, the desire to care for parent is not an extraordinary and compelling reason warranting a

 sentence reduction. Cf. United States v. Trice, No. 1:13-cr-222-TWP-DML-1, Dkt. 114 at 5 (S.D.

 Ind. Aug. 4, 2020) (collecting cases about defendants requesting compassionate release to care for

 elderly or ill parent); United States v. Jackson, No. 1:18-cr-314-RLY-MJD-1, Dkt. 33 (S.D. Ind.

 Aug. 12, 2020) (same); United States v. Crandle, 2020 WL 2188865, at *3 & n.27 (M.D. La. May

 6, 2020) (same); United States v. Ingram, 2019 WL 3162305, at *2 (S.D. Ohio July 16, 2019)

 ("Many, if not all inmates, have aging and sick parents. Such circumstance is not extraordinary.").

        Mr. Cundiff also asks the Court to exercise its broad discretion to find an extraordinary and

 compelling reason warranting release in this case because of his underlying medical conditions.

 Although Mr. Cundiff purports to have a condition that increases his risk of experiencing severe

 symptoms     from    COVID-19,      see   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

 precautions/people-with-medical-conditions.html (last visited May 4, 2021) (identifying obesity

 as a condition that can make you more likely to get severely ill from COVID-19), he contracted

 COVID-19 in July 2020. (Dkt. 58 at 5.) According to his medical records, Mr. Cundiff remained

 asymptomatic throughout his infection and was considered fully recovered by the end of August,

 at the latest. (Dkt. 58-1 at 1.) Thus, he has not shown extraordinary and compelling reasons

 warranting a sentence reduction. See, e.g., United States v. Weatherspoon, No. 2:11-cr-9-JMS-

 CMM-07, Dkt. 894 (S.D. Ind. July 7, 2020) (finding no extraordinary and compelling reason where

 defendant had conditions putting him at risk for severe COVID-19 symptoms and had been

 hospitalized after testing positive for COVID-19, but had since recovered); United States v. Wyatt,



                                                   7
Case 4:18-cr-00008-TWP-VTW Document 59 Filed 05/10/21 Page 8 of 9 PageID #: 233




 No. 3:17-cr-11-RLY-MPB-02, Dkt. 165 (S.D. Ind. Sept. 3, 2020) (finding no extraordinary and

 compelling reason where defendant had conditions putting him at risk for severe COVID-19

 symptoms and had tested positive for COVID-19 but remained asymptomatic); United States v.

 Young, No. 3:15-cr-38-RLY-CMM-03, Dkt. 139 (denying motion to reconsider and finding no

 extraordinary and compelling reason warranting release where defendant claimed to be

 experiencing chest pains and difficulty breathing several months after his COVID-19 diagnosis

 because the symptoms were not severe or debilitating).

        Any potential concern about reinfection in the future does not change the result. The Court

 recognizes that USP Marion previously experienced a serious outbreak of COVID-19.

 Nonetheless, any reliance on the possibility that Mr. Cundiff will be reinfected and suffer severe

 symptoms     is   speculative.    See      https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-

 sick/quarantine.html (last visited May 4, 2021) ("Cases of reinfection of COVID-19 have been

 reported but are rare."). To date, this Court has declined to find extraordinary and compelling

 circumstances warranting a sentence reduction when a defendant has recovered from COVID-

 19—even when that defendant has risk factors for severe symptoms. See, e.g., Wyatt, No. 3:17-

 cr-11-RLY-MPB-02, Dkt. 165 (S.D. Ind. Sept. 3, 2020); United States v. Gevirtz, No. 1:17-cr-68-

 RLY-MJD-01, Dkt. 68 (S.D. Ind. Sept. 14, 2020); United States v. Young, No. 1:10-cr-3-SEB-

 DML-17, Dkt. 1540 (S.D. Ind. July 27, 2020). The fact that the BOP is now actively vaccinating

 inmates against COVID-19—including those at USP Marion—only underscores the speculative

 nature of any concern about reinfection.

        Finally, Mr. Cundiff's complaints about the medical care he has received at USP Marion

 might conceivably support civil action in his district of incarceration. They do not, however,




                                                  8
Case 4:18-cr-00008-TWP-VTW Document 59 Filed 05/10/21 Page 9 of 9 PageID #: 234




 constitute an extraordinary and compelling reason that warrants releasing him from incarceration

 more than 7 years early.

        Given the Court's determination that Mr. Cundiff has not shown extraordinary and

 compelling reasons to justify his release, the Court need not address whether Mr. Cundiff is a

 danger to the community and whether the § 3553(a) factors weigh in favor of his release. See

 United States v. Dyson, No. 1:14-cr-67-SEB-DML, 2020 WL 3440335, at *3 (S.D. Ind. June 22,

 2020) (concluding that it is not necessary to address the § 3553(a) factors or the question of danger

 to the community because the defendant had not demonstrated that extraordinary and compelling

 reasons justify any modification to his sentence).

                                      III.    CONCLUSION

        For the reasons stated above, Mr. Cundiff's Motion for compassionate release, (Dkt. [58]),

 is DENIED.

        SO ORDERED.

 Date: 5/10/2021


 DISTRIBUTION:

 Michael Cundiff, #16213-028
 United States Penitentiary
 P.O. Box 1000
 Marion, Illinois 62959

 Kristina M. Korobov
 UNITED STATES ATTORNEY'S OFFICE
 kristina.korobov@usdoj.gov




                                                  9
